Exhibit 10.b.i(i)
RETURN THE ENCLOSED COPY
AFTER YOU HAVE SIGNED AND
PROVIDED THE REQUESTED
INFORMATION; PLEASE RETAIN
THE ORIGINAL
Restricted Stock Award Agreement
[Date]
<Name>
<Address1>
<Address2>
<Address3>
<Address4>
Dear <Salutation>:
     On behalf of the Company, I am pleased to inform you that on [date] the
Organization and Compensation Committee of the Board of Directors granted you an
Award of Restricted Stock, pursuant to the Company’s 2005 Long Term Stock
Incentive Plan (the “Plan”), of <In Words> (<Shares>) shares of the Company’s
$1.00 par value Common Stock (the “Restricted Shares”). This letter and the
attached Appendix (the “Agreement”) state the terms of the Award and contain
other provisions which on your acceptance commit the Company and you, so I urge
you to read them carefully. You should also read the Plan and related Prospectus
dated [date], copies of which are available from the Company. Enclosed are
copies of these documents as well as our latest annual report to stockholders
and proxy statement to the extent our records indicate you may not have
previously received them. For purposes of this Agreement, use of the words
“employment” or “employed” shall be deemed to refer to employment by the Company
and its subsidiaries and unless otherwise stated shall not include employment by
an “Affiliate” (as defined in the Plan) which is not a subsidiary of the Company
unless the Committee so determines at the time such employment commences.
     Certificates for the shares of stock evidencing the Restricted Shares will
not be issued but the shares will be registered in your name in book entry form
promptly after your acceptance of this Award. You will be entitled to vote and
receive any cash dividends (net of required tax withholding) on the Restricted
Shares, but you will not be able to obtain a stock certificate or sell, encumber
or otherwise transfer the shares except in accordance with the Plan.

 



--------------------------------------------------------------------------------



 



    Page 2   [Date]

     Provided since the date of the Award you have been continuously employed by
the Company, the restrictions on 10% of the shares will automatically lapse on
[date] and on the same date of each year thereafter until all shares are free of
restrictions, in each case based on the initial number of shares.
     In accordance with Section 6(d)(iv) of the Plan, if your employment should
be terminated by reason of your permanent and total disability or if you should
die while Restricted Shares remain unvested, the restrictions on all Restricted
Shares will lapse and your rights to the shares will become vested on the date
of such termination or death. If you are then an employee and your employment
should be terminated by reason of retirement on or after your attaining age 65,
such restrictions will continue to lapse in the same manner as though your
employment had not been terminated, subject to the other provisions of this
letter and the Plan.
     If in the calendar year in which you attain age 66 there are more than five
annual installments remaining to vest, the restricted period for shares that
would otherwise vest beyond the next five annual installments will be
accelerated to vest evenly in whole shares on the next five original vesting
dates, so that you will be fully vested not later than the end of the calendar
year in which you attain age 70. Subject to the other terms contained in this
letter, if this Award is granted in or after the calendar year in which you
attain age 65, this Award will vest in five equal annual installments on the
dates specified above.
     As restrictions lapse, a certificate for the number of Restricted Shares as
to which restrictions have lapsed will be forwarded to you or the person or
persons entitled to the shares.
     If your employment is terminated for any reason, with or without cause,
while restrictions remain in effect, other than for a reason referred to above,
all Restricted Shares for which restrictions have not lapsed will be
automatically forfeited to the Company.
     Notwithstanding the foregoing, if at any time you engage in an activity
following your termination of employment which in the sole judgment of the
Committee is detrimental to the interests of the Company, a subsidiary or
affiliated company, all Restricted Shares for which restrictions have not lapsed
will be forfeited to the Company. You acknowledge that such activity includes,
but is not limited to, “Business Activities” (as defined in the Appendix) for
purposes of this Award and for purposes of all other outstanding awards of
restricted stock and options that are subject to comparable forfeiture
provisions.
     Your acceptance of this Award of Restricted Stock will acknowledge that you
have read all of the terms and conditions herein and as set forth in the
attached Appendix and will evidence your agreement to all of such terms and
conditions and to the incorporation of the Appendix as part of this Agreement.

 



--------------------------------------------------------------------------------



 



    Page 3   [Date]

     Please complete your mailing address and social security number as
indicated below, sign, date and return one copy of this Award Agreement to
Eugene A. Gargaro, Jr., our Vice President and Secretary, as soon as possible in
order that this Award may become effective. Since the Restricted Shares cannot
be registered in your name until we receive the signed copy of this Agreement,
and since dividend, voting and other rights will only become effective at that
time, your prompt attention and acceptance will be greatly appreciated.

            Very truly yours,

MASCO CORPORATION

Richard A. Manoogian
Chairman of the Board and
Chief Executive Officer
   

I accept and agree to the foregoing terms and conditions and
the terms and conditions contained in the attached Appendix.

                       (Signature of Recipient)                                 
    (Mailing Address)                         (Social Security Number)         
      Dated:     

 



--------------------------------------------------------------------------------



 



         

Appendix to Award Agreement
     Masco Corporation (the “Company”) and you agree that all of the terms and
conditions of the award of Restricted Shares (the “Grant”) contained in the
foregoing letter agreement into which this Appendix is incorporated (the
“Agreement”) are reflected in the Agreement and in the 2005 Long Term Stock
Incentive Plan (the “Plan”), and that there are no other commitments or
understandings currently outstanding with respect to any awards of options,
restricted stock, phantom stock or stock appreciation rights except as may be
evidenced by agreements duly executed by you and the Company.
     By signing the Agreement you acknowledge acceptance of the Grant and
receipt of the documents referred to in the Agreement and represent that you
have read the Plan, are familiar with its provisions, and agree to its
incorporation in the Agreement and all of the other terms and conditions of the
Agreement. Such acceptance, moreover, evidences your agreement promptly to
provide such information with respect to shares acquired pursuant to the Grant,
as may be requested by the Company or any of its subsidiaries or affiliated
companies.
     In addition you agree, in consideration for the Grant, and regardless of
whether restrictions on shares subject to the Grant have lapsed, while you are
employed or retained as a consultant by the Company or any of its subsidiaries
and for a period of one year following any termination of your employment and,
if applicable, any consulting relationship with the Company or any of its
subsidiaries other than a termination in connection with a Change in Control,
not to engage in, and not to become associated in a “Prohibited Capacity” (as
hereinafter defined) with any other entity engaged in, any “Business Activities”
(as hereinafter defined) and not to encourage or assist others in encouraging
any employee of the Company or any of its subsidiaries to terminate employment
or to become engaged in any such Prohibited Capacity with an entity engaged in
any Business Activities. “Business Activities” shall mean the design,
development, manufacture, sale, marketing or servicing of any product or
providing of services competitive with the products or services of (x) the
Company or any subsidiary if you are employed by or consulting with the Company
at any time while the Grant is outstanding, or (y) the subsidiary employing or
retaining you at any time while the Grant is outstanding, to the extent such
competitive products or services are distributed or provided either (1) in the
same geographic area as are such products or services of the Company or any of
its subsidiaries, or (2) to any of the same customers as such products or
services of the Company or any of its subsidiaries are distributed or provided.
“Prohibited Capacity” shall mean being associated with an entity as an employee,
consultant, investor or another capacity where (1) confidential business
information of the Company or any of its subsidiaries could be used in
fulfilling any of your duties or responsibilities with such other entity,
(2) any of your duties or responsibilities are similar to or include any of
those you had while employed or retained as a consultant by the Company or any
of its subsidiaries, or (3) an investment by you in such other entity represents
more than 1% of such other entity’s capital stock, partnership or other
ownership interests.
     Should you either breach or challenge in judicial, arbitration or other
proceedings the validity of any of the restrictions contained in the preceding
paragraph, by accepting this Grant you agree, independent of any equitable or
legal remedies that the Company may have and without limiting the Company’s
right to any other equitable or legal remedies, to pay to the Company in cash
immediately upon the demand of the Company (1) the amount of income realized for
income tax purposes from this Grant, net of all federal, state and other taxes
payable on the amount of such income, but only to the extent such income is
realized from restrictions lapsing on shares on or after your termination of
employment or, if applicable, any consulting relationship with the Company or
its subsidiary or within the two year period prior to the date of such
termination, plus (2) all costs and expenses of the Company in any effort to
enforce its rights under this or the preceding paragraph. The Company shall have
the right to

 



--------------------------------------------------------------------------------



 



set off or withhold any amount owed to you by the Company or any of its
subsidiaries or affiliates for any amount owed to the Company by you hereunder.
     By accepting this Grant you: (a) agree to comply with the requirements of
applicable federal and other laws with respect to withholding or providing for
the payment of required taxes; (b) acknowledge that (1) all of your rights to
the Grant are embodied in the Agreement and in the Plan, (2) the Grant and
acceptance of the Grant does not imply any commitment by the Company, a
subsidiary or affiliated company to your continued employment or consulting
relationship, and (3) your employment status is that of an employee-at-will and
in particular that the Company, its subsidiary or affiliated company has a
continuing right with or without cause (unless otherwise specifically agreed to
in writing executed by you and the Company) to terminate your employment or
other relationship at any time; and (c) agree that your acceptance represents
your agreement not to terminate voluntarily your current employment (or
consulting arrangement, if applicable) for at least one year from the date of
grant unless you have already agreed in writing to a longer period.
     Section 3 of the Plan provides, in part, that the Committee appointed by
the Company’s Board of Directors to administer the Plan shall have the authority
to interpret the Plan and Grant agreements, and decide all questions and settle
all controversies and disputes relating thereto. It further provides that the
determinations, interpretations and decisions of the Committee are within its
sole discretion and are final, conclusive and binding on all persons. In
addition, you and the Company agree that if for any reason a claim is asserted
against the Company or any of its subsidiaries or affiliated companies or any
officer, employee or agent of the foregoing (other than a claim involving
non-competition restrictions or the Company’s, a subsidiary’s or an affiliated
company’s trade secrets, confidential information or intellectual property
rights) which (1) are within the scope of the Dispute Resolution Policy (the
terms of which are incorporated herein); (2) subverts the provisions of
Section 3 of the Plan; or (3) involves any of the provisions of the Agreement or
the Plan or the provisions of any other restricted stock awards or option or
other agreements relating to Company Common Stock or the claims of yourself or
any persons to the benefits thereof, in order to provide a more speedy and
economical resolution, the Dispute Resolution Policy shall be the sole and
exclusive remedy to resolve all disputes, claims or controversies which are set
forth above, except as otherwise agreed in writing by you and the Company or a
subsidiary of the Company. It is our mutual intention that any arbitration award
entered under the Dispute Resolution Policy will be final and binding and that a
judgment on the award may be entered in any court of competent jurisdiction.
Notwithstanding the provisions of the Dispute Resolution Policy, however, the
parties specifically agree that any mediation or arbitration required by this
paragraph shall take place at the offices of the American Arbitration
Association located in the metropolitan Detroit area or such other location in
the metropolitan Detroit area as the parties might agree. The provisions of this
paragraph: (a) shall survive the termination or expiration of this Agreement,
(b) shall be binding upon the Company’s and your respective successors, heirs,
personal representatives, designated beneficiaries and any other person
asserting a claim based upon the Agreement, (c) shall supersede the provisions
of any prior agreement between you and the Company or its subsidiaries or
affiliated companies with respect to any of the Company’s option, restricted
stock or other stock-based incentive plans to the extent the provisions of such
other agreement requires arbitration between you and your employer, and (d) may
not be modified without the consent of the Company. Subject to the exception set
forth above, you and the Company acknowledge that neither of us nor any other
person asserting a claim described above has the right to resort to any federal,
state or local court or administrative agency concerning any such claim and the
decision of the arbitrator shall be a complete defense to any action or
proceeding instituted in any tribunal or agency with respect to any dispute.
     The Agreement shall be governed by and interpreted in accordance with
Michigan law.

 